         Case 3:20-cv-00201-RNC Document 66 Filed 03/18/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


 SELINA SOULE, et al.,                               ))
                                                     ))
                       Plaintiffs,                   ))
                                                     ))
        v.                                           ))          No. 3:20-cv-00201-RNC
                                                                     3:20-cv-00201-RNC
                                                     ))
 CONNECTICUT ASSOCIATION OF                          ))
 SCHOOLS, INC. et al,                                )       CORRECTED REQUEST TO
                                                     ))           PARTICIPATE
                       Defendants,                   ))       IN MEET AND CONFER
                                                     ))
 and                                                 ))
                                                     )                March 18, 2020
 ANDRAYA YEARWOOD and THANIA                         )
 EDWARDS on behalf of her daughter, T.M.,            )
                                                     ))
                       Proposed Intervenors.         )
                                                     ))

       CORRECTED REQUEST FOR CLARIFICATION ON PARTICIPATION OF
                   PROPOSED INTERVENOR-DEFENDANTS
                ANDRAYA YEARWOOD AND THANIA EDWARDS
                    ON BEHALF OF HER DAUGHTER T.M.
          IN THE MEET AND CONFER SCHEDULED FOR MARCH 19, 2020

       The Defendants, the Connecticut Association of Schools, Inc. (“CIAC”),
                                                                    ("CIAC"), Bloomfield

Board of Education, Cromwell Board of Education, Danbury Board of Education, Canton Board

of Education and Glastonbury Board of Education (hereinafter collectively "the
                                                                          “the Defendants")
                                                                               Defendants”)

and Proposed Intervenor-Defendants, Andraya Yearwood and Thania Edwards on behalf of her

daughter T.M., (hereinafter collectively "the
                                         “the Proposed Intervenors”)
                                                       Intervenors") hereby respectfully request

clarification on the Proposed Intervenor’s
                              Intervenor's ability to participate in the meet and confer conference

                                             – who seek full party status in this matter —
set for March 19, 2020. Proposed Intervenors —                                           – and

Defendants all support the Proposed Intervenor’s
                                    Intervenor's participation. Defendants believe their

participation is necessary so that a comprehensive discussion can be conducted and a schedule be


                                                 1
           Case 3:20-cv-00201-RNC Document 66 Filed 03/18/20 Page 2 of 7



devised that takes into account the needs of the Proposed Intervenors should their motion to

intervene be granted. Their absence would require the parties to repeat the process if they were

later granted intervenor status, which is an inefficient use of judicial and attorney resources.

Plaintiffs oppose this motion and have taken the position that the Plaintiffs and Defendants

                                                               Intervenors’ participation, and
should meet-and-confer and propose a schedule without Proposed Intervenors'

then have another meet-and-confer to renegotiate a schedule and other matters if intervention is

granted.

       Approximately 48 hours after the Compliant and Motion for Preliminary Injunction were

filed, Proposed Intervenors filed a notice alerting the Court they intended to intervene "so
                                                                                         “so that

they can fully participate in the scheduling process"
                                             process” for resolving the preliminary injunction

motion. ECF No. 20 at 1. On February 27, 2020, this Court held a telephonic status conference

to address how this case should proceed. At the end of the conference, this Court directed

Defendants to file position statements by March 13, 2020, and for the parties to meet-and-confer

                   “to discuss the needs of the case and propose a schedule."
on March 19, 2020, "to                                             schedule.” ECF No. 51. The

Court also requested that briefing on the pending motions to intervene be completed quickly so

the Court could rule in time for proposed intervenors to participate in the meet-and-confer if

intervention were granted. Proposed Intervenors submitted their reply memorandum in support

of intervention the next day, on February 28, 2020.

       Proposed Intervenors have no interest in obstructing or otherwise delaying the speedy

resolution of the case. To the contrary, allowing them to participate in the meet-and-confer will

provide critical information that the parties need to know in order to determine "the
                                                                                 “the needs of the

case” with respect to the preliminary injunction motion. As part of formulating a schedule, the
case"

parties will need to decide whether to build in time for pre-hearing discovery, whether there will



                                                  2
          Case 3:20-cv-00201-RNC Document 66 Filed 03/18/20 Page 3 of 7



be an evidentiary hearing, and how long the hearing will take. Plaintiffs have moved for a

preliminary injunction and proffered fact and expert witnesses in support of the motion.

Proposed Intervenors have already retained an expert witness, and have collected declarations

from several different fact witnesses, including Andraya Yearwood and T.M., in opposition to

Plaintiffs’ motion. It is impossible for the parties to discuss the potential needs of the case
Plaintiffs'

without having Proposed Intervenors at the table to discuss which material questions of fact will

need to be resolved. See Sierra Club v. Espy, 18 F.3d 1202, 1207 (5th Cir. 1994) (explaining

     “the legal rights associated with formal intervention"
that "the                                     intervention” include "briefing
                                                                    “briefing of issues”
                                                                                 issues" and

“presentation of evidence").
"presentation    evidence”).

       Excluding Proposed Intervenors from participating in these critical discussions would

also be contrary to the purpose behind Rule 24's
                                            24’s timeliness requirement. "The
                                                                         “The timeliness

requirement forces interested non-parties to seek to intervene promptly so as not to upset the

progress made toward resolving a dispute."
                                 dispute.” Grochocinski v. Mayer Brown Row & Maw, LLP,

719 F.3d 785, 797 (7th Cir. 2013). Here, Proposed Intervenors notified the Court of their

forthcoming motion to intervene almost immediately after the Complaint was filed, and before

counsel for Defendants had even been served. Excluding Proposed Intervenors from

participating in identifying the needs of the case and proposing an appropriate schedule would

defeat the purpose of timely motions for intervention and create more disruption in the event that

the motion to intervene is ultimately granted. See Davis v. Lifetime Capital, Inc., 560 F. App'x

                         (“Had the lower court resolved the motion to intervene more promptly,
477, 491 (6th Cir. 2014) ("Had

the disruptive effect on nearly concluded proceedings would have been substantially less than it

may now be. But such delay is not a basis on which to bar intervention due to the state of

                proceedings.”).
progress of the proceedings.").



                                                  3
         Case 3:20-cv-00201-RNC Document 66 Filed 03/18/20 Page 4 of 7



                Plaintiffs’ proposal, to conduct a second meet and confer when and if this court
       Finally, Plaintiffs'

grants the Proposed Intervenors intervenor status is a complete an utter waste of time and

resources. Participation of the Proposed Intervenors will not substantially alter how the Thursday

meet-and-confer will be conducted, but their absence will increase the Defendants costs by

requiring Defendants to participate in two meet and confers. It would also be a waste of judicial

resources since the Court will have to review the first report, only to review a second one if the

motion to intervene is then granted. The more prudent course of action is to allow the Proposed

Intervenors the right to participate in the initial meet and confer on Thursday, March 19, 2020.

       WHEREFORE, for all those reasons set forth above, Defendants and Proposed

Intervenors request clarification on Proposed Intervenors’
                                              Intervenors' participation in the March 19, 2020

meet and confer conference.




                                                 4
        Case 3:20-cv-00201-RNC Document 66 Filed 03/18/20 Page 5 of 7



THE DEFENDANTS

BY: /s/ Peter J. Murphy
PETER J. MURPHY (ct26825)
Shipman & Goodwin LLP                          BY: /s/ David Monastersky
                                                              Monastersky___________
One Constitution Plaza                         David S. Monastersky
Hartford, CT 06103-1919                        Howd & Ludorf, LLC
Telephone: 860-251-5950                        65 Wethersfield Avenue
Facsimile: 860-251-5316                        Hartford, CT 061114
Email: pjmurphy@goodwin.com                    Telephone: 860-249-1361
For Connection Association of School and       Facsimile: 860-249-7665
the Danbury Board of Education                 Email: dmonastersky@hl-law.com
                                               For the Canton Board of Education and the
BY: /s/ Johanna G. Zelman
                    Zelman__________           Glastonbury Board of Education
Johanna G. Zelman [ct26966]
Elizabeth M. Smith                             ___/s/      Barrett____
                                                   /s/ Dan Barrett
FordHarrison, LLP                              Dan Barrett (# ct29816)
CityPlace II                                   ACLU Foundation of Connecticut
185 Asylum Street, Suite 610                   765 Asylum Avenue, 1st Floor
Hartford, CT 06103                             Hartford, CT 06105
Telephone: 860-740-1355                        (860) 471-8471
Facsimile: 860-578-2075                        e-filings@acluct.org
Email: jzelman@fordharrison.com                Chase Strangio*
For the Cromwell Board of Education and        Joshua A. Block*
the Bloomfield Board of Education              Lindsey Kaley*
                                               James D. Esseks*
                                               Galen Sherwin*
                                               American Civil Liberties Union
INTERVENOR —CHRO
           –CHRO                               Foundation
                                               125 Broad Street, 18th Floor
By /s/ Michael E. Roberts                      New York, NY 10004
Michael E. Roberts [ct30824]                   Phone: (212) 549-2500
CHRO                                           cstrangio@aclu.org
450 Columbus Boulevard, Suite 2                jblock@aclu.org
                                               lkaley@aclu.org
Hartford, CT 06103
                                               jesseks@aclu.org
Tel #: 860-541-4715                            gsherwin@aclu.org
Fax #: 860-246-5265                            *Admitted pro hac vice
Email: Michael.e.roberts@ct.gov




                                           5
          Case 3:20-cv-00201-RNC Document 66 Filed 03/18/20 Page 6 of 7



                                 CERTIFICATE OF SERVICE



                                        18th day of March, 2020, a copy of the foregoing was filed
        This is to certify that on this 18th
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court's
                                                                 Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court's
                                                     Court’s CM/ECF System.



 Howard M. Wood, III, Esq.                            Peter Joseph Murphy, Esq.
 Phelon, Fitzgerald & Wood                            Linda L. Yoder, Esq.
 773 Main Street                                      Shipman & Goodwin LLP
 Manchester, CT 06040                                 One Constitution Plaza
 howard.wood@pfwlaw.com                               Hartford, CT 06103
          for Plaintiffs Selina Soule, Chelsea
 Attorneyfor                                          lyoder@goodwin.com
 Mitchell and Alana Smith                             pjmurphy@goodwin.com
                                                                for Connecticut Association of
                                                      Attorneysfor                          of
                                                      Schools, Inc. d/b/a CIAC and Danbury BOE

 Kristen Waggoner, Esq.                               David S. Monastersky, Esq.
 Christiana M. Holcomb, Esq.                          Howd & Ludorf, LLC
 Alliance Defending Freedom                           65 Wethersfield Avenue
 440 First Street NW, Suite 600                       Hartford, CT 06114-1190
 Washington, DC 20001                                 dmonastersky@hl-law.com
 kwaggoner@adflegal.org                                        for Defendants Glastonbury BOE
                                                      Attorneyfor
 cholcomb@adflegal.org
 cholcomb@adflegaLorg                                 and Canton BOE
          for Plaintiffs Selina Soule, Chelsea
 Attorneyfor
 Mitchell and Alana Smith


 Jeff Shafer, Esq.                                    Michael E. Roberts, Esq.
 Roger Greenwood Brooks, Esq.                         CHRO
              th
 15100 N. 90
           90th  Street                               450 Columbus Boulevard, Suite 2
 Scottsdale, AZ 85260                                 Hartford, CT 06103
 jshafer@adflegal.org                                 Michael.e.roberts@ct.gov
 rbrooks@adflegal.org                                          for Intervenor Defendant CHRO
                                                      Attorneyfor
          for Plaintiffs Selina Soule, Chelsea
 Attorneyfor
 Mitchell and Alana Smith




                                                  6
              Case 3:20-cv-00201-RNC Document 66 Filed 03/18/20 Page 7 of 7



 Dan Barrett, Esq.
 American Civil Liberties Union —   – CT
 765 Asylum Avenue, 1   1stst Floor
 Hartford, CT 06105
 dbarrett@acluct.org
 Attorney for
           for Intervenors Andraya Yearwood
 and Thania Edwards

 Chase Strangio, Esq.
 Galen Sherwin, Esq.
 James D. Esseks, Esq.
 Joshua A. Block, Esq.
 Lindsey Kaley, Esq.
 ACLU
                    18th Floor
 125 Broad Street, 18th
 New York, NY 10004
 cstrangio@aclu.org
 gsherwin@aclu.org
 jesseks@aclu.org
 jblock@aclu.org
 lkaley@aclu.org
          for Intervenors Andraya Yearwood
 Attorneyfor
 and Thania Edwards




                                                  /s/ Johanna Zelman

                                          Johanna G. Zelman




WSACTIVELLP:11356204.1
WSACTIVELLP:11356204.1




                                              7
